Matter of Chase v Chase (2020 NY Slip Op 01998)





Matter of Chase v Chase


2020 NY Slip Op 01998


Decided on March 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND DEJOSEPH, JJ.


286 CAF 18-01791

[*1]IN THE MATTER OF JESSICA CHASE, PETITIONER-RESPONDENT,
vSILVIA CHASE, RESPONDENT-RESPONDENT, ROSE CHASE, RESPONDENT-APPELLANT, AND PATRICIA A. MOONEY-TIRAO, RESPONDENT. (APPEAL NO. 1.) 


DAVISON LAW OFFICE PLLC, CANANDAIGUA (MARY P. DAVISON OF COUNSEL), FOR RESPONDENT-APPELLANT.
JOSEPH S. DRESSNER, CANANDAIGUA, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Ontario County (Brian D. Dennis, J.), entered August 20, 2018 in a proceeding pursuant to Family Court Act article 6. The order granted joint custody of the subject child to petitioner and respondent Silvia Chase. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Chase v Chase ([appeal No. 3] — AD3d — [Mar. 20, 2020] [4th Dept 2020]).
Entered: March 20, 2020
Mark W. Bennett
Clerk of the Court